Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on  01/14/2022.  As directed by the amendment claims  2 is amended. Claims 1-23 are currently pending.
Response to Arguments
Applicant's arguments filed on 01/14/2022 with respect to 35 U.S.C. §101  rejection of claim(s) has/have been fully considered. Applicant argued that variety of sensors including an EMG is described in the specification are used for generating a signal while a subject is performing a task, such as squeezing an object, which is significantly more for a judicial exception. However that is merely a data gathering activity for collecting data using different sensors, which is a routine and conventional data gathering step using commercially available instruments.
Applicant further argued on (Pg.8) of the Remark, that claim 1 recite a specific improvement over prior art systems, therefore it integrates the abstract idea into a practical application. 
The final step of claims 1 and 11 recites: “generate a report indicative of sleep onset in the subject; and an output for displaying the report” is just an extra solution activity to produce a report based on the analysis. Those claims do not recite further limitations which could be a practical application of that report. 
	The 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) states “an important consideration to evaluate when determining whether the claim as a whole 
In Trading Technologies Int’l v. IBG LLC, the court determined that the claim simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology. For the present application generating a report is equivalent to providing a trader with more information to facilitate market trades.

Applicant's argued with respect to 35 U.S.C. §112(a) rejection of claim-2, by stating: “the specification states in multiple places that the such instruction is communicated via the output and provides non-limiting examples of the output”, and referred to (¶:[0070]) of the PG publication. Examiner does not agree with that argument, because instruction given to a subject are recited in (¶:[0054], [0060] & [0114]) of the specification as filed without mentioning any hardware which is/are used for giving the instruction. Besides, (¶:[0070]) of the PG-pub which is equivalent to (¶:[0055]) of the filed specification mentions the output device is used for displaying reports of different observations and post processing data, as stated:
“The report may be any form, and include any information, including information related to acquired and processed physiological and behavioral data, for instance as time-series waveforms or traces, time-frequency representations, power spectra, response curves, spectrograms, and so on. In some aspects, the report may include an indication or index related to the degree to which the subject 10 is awake at one or more points in time. Also, the report may include description regarding a state of wakefulness or sleep of the subject 10. In other aspects, the report may characterize a sleep onset process. For instance, the report may include estimated wake probabilities, as well as confidence intervals thereof. The report may also include information regarding an identified sleep condition, or phenotype of the subject 10. The report may also include information derived from a comparison between subject 10 data and data obtained from a population”. 
None of these displayed output are related to instructing a subject to perform a task.

Applicant's arguments with respect to 35 U.S.C. §103 rejection of independent claim(s) 1 and 11 have been fully considered. Applicant stated on (Pg.10) of the remarks: “Modarres does not teach or suggest the assembly of time-series of behavioral responses …. or suggest acquiring "behavioral (functional)" data”. 
Examiner does not agree with that assertion, Modarres discloses in (Col-6, lines:22-28) which recites: during the test subject's response to the stimulus is measured by a computer or processor by examining the subject's response through the switch identified in the one embodiment, following the onset of the stimulus, and (Col-14, line:65 to Col-15, line:3) recites, one input channel of the unit has been modified to accept signals from a hand-held push-button to record the subject's cognitive response, the processor/PC has a dual role of recording/displaying the EEG and push-button data of the subject's reaction profile.
However the steps recited in (ii to iv) of claim-1 and steps (c to e) of claim-11, are not disclosed by Modarres, and other reference by Mott does not specifically teach or suggest those steps. For that reason §103 rejection of independent claim(s) 1,11 and all of their dependent claims have been withdrawn.    
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
The claims 1 and 13 recite(s) a system and method for monitoring behavior of a subject during sleep onset satisfies one of the statutory categories for patent eligibility.
However, those claims recites limitations which are directed to abstract ideas of mathematical concepts and mental processes.
Step-2A(i):     The limitation, a processor programmed to at least: i) assemble a time-series of behavioral responses using the behavioral data acquired using the one or more sensors can be achieved by writing a simple code to run on a general purpose processor to acquire behavioral response by connecting a button, a dial, a mouse or a touch screen to the processor, where the user either presses a button or mouse or tap on a touch screen in response to a stimulus. Additionally connecting an EMG sensor to the processor for acquiring muscle activity, is  merely a data gathering activity for collecting data using simple instruments or EMG sensors which is a routine and conventional data gathering activity. 
The steps (ii) estimate an instantaneous probability of response using the time-series of behavioral responses and (iii) generate a statistical model of wakefulness using the instantaneous probability of response, are mathematical concept of calculating probability from a series of data, in this case the series of data is the subject’s physical response gathered in step (i), and generating a statistical model, a program can be written to be executed by the same general purpose processor to achieve the mathematical results. 
The mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP  
The next step (iv) estimate, using the statistical model, a probability indicative of a degree to which the subject is awake at each point in time during a sleep onset process is a mental process where a person with skill in the art can look at the statistically analyzed data and be able to determine a degree of wakefulness of the subject. In this case the mental process is executed through a processor or computer. 
Courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. See, Mental Process paragraph in: MPEM §2106.04 (III).
Thus, the claims do not recite anything which is significantly more to satisfy the judicial exception criteria.
Step-2A(ii):     This judicial exception is not integrated into a practical application because acquiring behavioral data from a subject, using the devices mentioned in the spec such as pressing a buttons or mouse or tapping on a touch screen, as well as using EMG sensors, is merely a data gathering activity for collecting behavioral data.  
This judicial exception is not integrated into a practical application, in particular the claims recites the additional element: processor programmed to generate a report indicative of sleep onset in the subject; and an output for displaying the report, is just an extra solution activity to produce a report based on the analysis.

Step-2B:     The claims do not recite any additional element that is amount to significantly more, where a judicial exception is applied to affect a particular treatment or prophylaxis for a disease or medical condition. 
The 2019 PEG states: “The treatment or prophylaxis limitation must be “particular,” i.e., specifically identified so that it does not encompass all applications in general for judicial exception(s)”.
Accordingly, the additional elements do not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.    
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed above.
Claims 2, 3, 12 and 14 recites the processor is further programmed to provide an instruction to the subject for performing a behavioral task consistent with respiration of the subject is also done by simply programming the general purpose processor based on sensing respiration cycle which can be sensed by sensor generally available for sensing respiration, and generate an audio signal using a speaker.
Claims 4, 5, 15 and 16 recites one or more sensors configured to acquire physiological data associated with brain activity, a muscular activity, a respiratory activity, or combinations thereof are also available as off the shelf sensors for acquiring different physiological data.
The additional limitations recited in claims 6-10 and 17-21 also do not include anything which will not be achievable by programming a general purpose processor to perform those tasks.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
Those claims individually and in combination are directed to an abstract idea, and are not patent eligible. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
processor is further programmed to provide an instruction to the subject via the output for performing a behavioral task”. 
The specification as filed does not recite, the output device is used for giving instruction to a subject, rather output device is used for displaying reports, as recited in (¶:[0014]) and (¶:[0055] recites, processor 102 may be further configured to generate a  report either intermittently, or in real time, via output 108, which may include a display
and/or speaker, the report include any information related to acquired and processed physiological and behavioral data, for instance as time-series waveforms or traces, time-frequency representations, power spectra, response curves, spectrograms. Those are all examples of post processing data. 
For that reason the amended portion of claim-2 is considered as new matter.
Allowable Subject Matter
Claims 1-23 are allowable.
The following is a statement of reasons for the indication of allowable subject matter: the most pertinent prior art of record  (US 7,593,767 B1) by Modarres discloses a system and method for monitoring behavior of a subject during sleep onset, wherein one or more sensors such as a pushbutton switch is used as an input device for acquiring behavioral data from a subject during sleep onset. Modarres further discloses the device includes a processor, which assemble a time series of behavioral responses using the behavioral data acquired using the one or more sensors. 
However Modarres does not disclose or suggest the processor in the device estimates an instantaneous probability of response using the time-series of behavioral data, and generate a statistical model of wakefulness using that instantaneous probability of response and use that statistical model for estimating a probability which indicates the degrees to which the subject is awake at each point in time during a sleep onset process. 
The other prior art of record (US 2012/0191425 A1) by Mott et al. also do not teach or suggest those particular elements of the independent claims 1 and 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are: 
(US 20090142793 A1) by Kay et al. discloses a screening assembly to identify modulators of sleep wake cycle.
(US 20020193839 A1) by Cho et al. discloses a method for providing a therapy to a patient involving modifying the therapy after detecting an onset of sleep in the patient.
(DE 102004010398 A1) by Hecht et al. discloses a method and a device for detection a falling asleep of a person by monitoring the actual reaction pattern of a muscle function using a measurement device attached to the body, and comparing the actual muscle behavior with a model reaction pattern in order to access the sleep inclination of the person.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792